PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/194,211
Filing Date: 27 Jun 2016
Appellant(s): Mendrisova et al.



__________________
Michael J. Lenisa
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 1/27/2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 6/15/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
1. Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
(2) Response to Argument
Claim 1 is patent-eligible under 35 U.S.C. § 101 because claim 1 does not set forth an abstract idea and provides a practical application
Claim 1 does not recite a judicial exception under prong 1 of Revised Step 2A of the 2019 Eligibility Guidance
On page 9, the Appellant states, “Claim 1 does not recite a mathematical concept. For example, no mathematical expression is set forth in claim 1 and, thus, claim 1 does not recite a mathematical concept under the 2019 Eligibility Guidance. For example the 2019 Eligibility Guidance states that "[w]hen determining whether a claim recites a mathematical concept (i.e., mathematical relationships, mathematical formulas or equations, and mathematical calculations), examiners should consider whether the claim recites a mathematical concept or merely includes limitations that are based on or involve a mathematical concept. A claim does not recite a mathematical concept (i.e., the claim limitations do not fall within the mathematical concept grouping), if it is only based on or involves a mathematical concept. For example, a limitation that is merely based on or involves a mathematical concept described in the specification may not be sufficient to fall into this grouping, provided the mathematical concept itself is not recited in the claim" (see pg. 3, Subject Matter Eligibility, emphasis added). Claim 1 does not recite a mathematical concept (e.g., a mathematical formula). Instead, claim 1 merely includes a limitation that is based on a mathematical concept described in the specification (e.g., a digital cumulative audience measurement and a duplicate cumulative audience measurement determined from the listening data for a plurality of daypart-demographic group pairings).”
The Examiner respectfully disagrees.  Per page 4 of the October 2019 Update: Subject Matter Eligibility, “A claim that recites a mathematical calculation will be considered as falling within the ‘mathematical concepts’ grouping. A mathematical calculation is a mathematical operation (such as multiplication) or an act of calculating using mathematical methods to determine a variable or number, e.g., performing an arithmetic operation such as exponentiation. There is no particular word or set of words that indicates a claim recites a mathematical calculation. That is, a claim does not have to recite the word ‘calculating’ in order to be 
On page 10 the Appellant states, “Claim 1 does not recite a method of organizing human activity. For example, claim 1 also does not recite fundamental economic principles or practices, commercial or legal interactions, or managing personal behavior or relationships or interactions between people and, thus, does not recite a method of 
This argument is moot since the Examiner did not state that claim 1 was directed to a method of organizing human activity.
 On p. 10, the Appellant argues, “Claim 1 does not recite a mental process. For example, like the patent eligible claim 2 of Example 37 (Relocation of Icons on a Graphical User Interface) provided by the USPTO, claim I does not recite a mental process that can be practically performed in the human mind. For example, claim 1 sets forth mapping, by executing an instruction with a processor, listening data to a daypart and a demographic group, the listening data generated based on collected audience measurement data. Such data mapping cannot be practically performed in the human mind as the respective formats and quantities of the data would be impossible for a human mind to process, even with the help of pencil and paper. For example, the mapping of claim 1 includes 
The Examiner respectfully disagrees.  There is nothing in claim 1 that would suggest that the mapping step could not be performed in the human mind. The mapping step is just an observation/evaluation step that is just mapping listening data to a daypart and a demographic group.  The human mind can easily observe and evaluate what information goes together.  Furthermore, there is nothing in claim 1 that requires “extensive demographic and daypart mappings based on listening data corresponding to precise geographic locations” or “respective formats and quantities” as the Appellant argues.  Claim 1 does not require the data to be extensive, does not require “respective formats”, does not require “quantities of the data”, and does not recite any limitations about “geographic locations”.  Claim 1 just simply recites “mapping, by executing an instruction with a processor, listening data to a daypart and a demographic group”.  It is just simply mapping 3 pieces of data and that mapping can be 
Even if claim 1 had recited a judicial exception, claim 1 provides a practical application under prong 2 of Revised Step 2A of the 2019 Eligibility Guidance
On page 11, the Appellant argues, “The method of claim 1 implements a practical solution to the problem of eliminating duplicate information that is the result of processes carried out across various technological environments (e.g., mobile devices, desktop devices, etc.). In this regard, it is clear that eliminating this duplicate information reduces the burden on a processor as it does not need to execute the instructions associated with performing those operations. 
The Examiner respectfully disagrees.  Claim 1 does not implement a practical solution to the problem. The Appellant is arguing improvements that are expected results and are outside of the scope of the claim. The reduction on the burden on a processor may occur after all of the steps of claim 1 have been done.  While the processor is performing the steps of calculating, determining, and eliminating, there is no reduction on the burden on the processor.  The processor still has to perform all of these steps.  
On page 11, the Appellant also argues, “Further, reducing or eliminating duplicate information reduces storage requirements of a corresponding computing device. As such, the claimed practical solution 
The Examiner respectfully disagrees.  The Appellant argues that the reducing duplicate information reduces storage requirements and reduces extraneous use of computing resources.  Again the Appellant is arguing improvement that are expected results and are outside of the scope of the claim. Once duplicate information has been removed, there will be less data, so as an expected result, storage requirements will be reduced due to less data.  However, while claim 1 is being performed there is no reduction in storage requirements because all of the listening data is being used in performing the mapping, calculating, determining, and removing steps.  Therefore, the Examiner is not persuaded.
On page 12, the Appellant argues, “For example, providers and/or distributors can require accurate information pertaining to the number of unique individual listening to audio content regardless of the type of device. Known methods may simply add the over-the-air (OTA) cumulative audience measurement (Cume) for the traditional OTA delivery and the total digital Cume for the streaming version, thereby including duplicate audience counts ( e.g., a user listening to a given station OTA is credited with a first exposure to the audio content, as well as being credited with a 
The Examiner respectfully disagrees.  Claim 1 does not improve a technical field.  Eliminating overlap in audience counts may be an improvement to the business method by increasing the accuracy of the data itself which the radio stations can use to determine marketing campaign and evaluate the effectiveness of a marketing campaign, per [0018] of the Specification.  But that is not an improvement to a technical field.  Claim 1 is just using calculations to determine which data to remove. Parsing through data to reduce errors is not a technical field.  
On page 13, the Appellant argues, “In particular, the method of claim 1 solves this problem with a practical application of technology, practical application of technology that provides a meaningful limit on any judicial exception that could be imagined as present, and can in no way be reasonably seen to be a mere drafting effort seeking to monopolize any judicial exception. As such, the claim is not directed to a judicial exception and is patent eligible at Prong Two of Revised Step 2A. Thus, the rejection is in error.
The Examiner respectfully disagrees. Claim 1 is not integrated into a practical application.  There is nothing technological about claim 1. It is just mapping listening data, calculating a digital Cume and a duplicate Cume, determining an unduplication factor, and removing duplicated audience counts.  Besides reciting “by executing an instruction with a processor”, there is no technology being recited. The processor is just a generic computing element and claim 1 merely uses a computer as a tool to perform an abstract idea.  The Examiner agrees with the Appellant  monopolize the entire field of "generating ratings information" or Flook did not “wholly preempt the mathematical formula”, and the claims in Mayo were directed to “narrow laws that may have limited applications”, the Supreme Court nonetheless held them ineligible because they failed to amount to significantly more than the recited exceptions. Flook at 589‐90; Mayo at 1302. The Federal Circuit has followed the Supreme Court’s lead in rejecting arguments that a lack of total preemption equates with eligibility. See, e.g., buySAFE, 765 F.3d at 1355; Ultramercial, 772 F.3d at 716.” Therefore, claim 1 is not integrated into a practical application and is not patent eligible under Prong Two.
 Claim 8 is patent-eligible under 35 U.S.C. § 101 because claim 8 does not set forth an abstract idea and provides a practical application
Claim 1 does not recite a judicial exception under prong 1 of Revised Step 2A of the 2019 Eligibility Guidance 
On page 15, the Appellant argues, “Claim 8 does not recite a mathematical concept. For example, no mathematical expression is set forth in claim 8 and, thus, claim 8 does not recite a mathematical concept based on or involves a mathematical concept’ (see pg. 3, Subject Matter Eligibility, emphasis added). Claim 8 does not recite a mathematical concept (e.g., a mathematical formula). Instead, claim 8 sets forth structural components (e.g., the daypart manager, the demographics manager, the digital Cume calculator, the duplicate Cume calculator, the unduplication factor calculator, and the total Cume calculator, each of which are implemented by one or more programmable processors) that perform mathematical operations for the generation of improved ratings information. Such structural components are not a mathematical concept.
The Examiner respectfully disagrees.  Per page 4 of the October 2019 Update: Subject Matter Eligibility, “A claim that recites a mathematical calculation will be considered as falling within the ‘mathematical concepts’ grouping. A mathematical calculation is a mathematical operation (such as multiplication) or an act of calculating using mathematical methods to determine a variable or number, e.g., performing an arithmetic operation such as exponentiation. There is no particular word or set of words that indicates a claim recites a mathematical calculation. That is, a claim does not have to recite the word ‘calculating’ in order to be 
On page 15, the Appellant argues, “Claim 8 does not recite a method of organizing human activity. For example, claim 8 does not recite fundamental economic principles or practices, commercial or legal interactions, or managing personal behavior or relationships or interactions between people and, thus, does not recite a method of organizing human activity under the 2019 Eligibility Guidance. For example, unlike the method claim recited in Example 42 (Method for Transmission of Notifications When Medical Records Are Updated) of the Subject Matter Eligibility Examples, which includes "transmitting [a] message to all of the users over the computer network in real time ... ", claim 8 is not directed towards a method of managing interactions between people. Instead, claim 8 focuses on an apparatus to generate ratings information, including removing duplicated audience counts by applying an unduplication factor to an audience count associated with a streaming station.”
This argument is moot since the Examiner did not state that claim 8 was directed to a method of organizing human activity.
On page 16, the Appellant argues, “Claim 8 does not recite a mental process. For example, like the patent eligible claim 2 of Example 37 (Relocation of Icons on a Graphical User Interface) provided by the USPTO, claim 8 does not recite a mental process that can be practically performed in the human mind. For example, claim 8 sets forth "a daypart manager", "a demographics manager", "a digital Cume calculator", "a duplicate Cume calculator", "an unduplication factor calculator", and "a total Cume calculator". Given the respective formats and quantities of the data that are processed by each of the elements of claim 8, it would be impossible for a human mind to emulate, in real time, the structure of claim 8 to perform the extensive demographic and daypart mappings based on listening data corresponding to precise geographic locations, station identifiers, band identifiers, etc. (e.g., see FIG. 3 and FIG. 4 of the instant application). Therefore, claim 8 does not recite a mental process because it does not contain limitations that can practically be performed in the human mind and/or the human mind is not equipped to perform the claim limitations.”
The Examiner respectfully disagrees.  There is nothing in claim 8 that would suggest that the mapping step could not be performed in the human mind. The mapping step is just an observation/evaluation step that is just mapping listening data to a 
Even if claim 8 had recited a judicial exception, claim 8 provides a practical application under prong 2 of Revised Step 2A of the 2019 Eligibility Guidance
On page 17, the Appellant argues, “For example, claim 8 of the instant application sets forth an apparatus to generate ratings information. The apparatus of claim 8 implements a practical solution to the problem of eliminating duplicate information that is the result of processes carried out across various technological environments (e.g., mobile devices, desktop devices, etc.). For reasons presented in connection with claim 1, such correcting of audience measurement data clearly improves a technical field (e.g., audience measurement field) because errors are removed from audience measurement data which reduces the amount of date that needs to be stored and increases the accuracy of the data itself As such, claim 8 is not directed to a judicial exception and is patent eligible at Prong Two of Revised Step 2A. Thus, the rejection is in error. Therefore, the rejections under 35 U.S.C. § 101 of independent claim 8, and all claims depending respectively therefrom, must also be reversed.
The Examiner respectfully disagrees.  Claim 8 is not integrated into a practical application for the same reasons as explained for claim 1 in (4)-(7) above. Claim 8 does not recite an improvement to a technical field but is directed to a judicial exception under Step 2A Prong 2.
Claim 15 is patent-eligible under 35 U.S.C. § 101 because claim 15 does not set forth an abstract idea and provides a practical application
Claim 15 does not recite a judicial exception under prong 1 of Revised Step 2A of the 2019 Eligibility Guidance
On page 18, the Appellant argues, “Claim 15 does not recite a mathematical concept. For example, no mathematical expression is set forth in claim 15 and, thus, claim 15 does not recite a mathematical concept under the 2019 Eligibility Guidance. For example, the 2019 Eligibility Guidance states that "[a] claim does not recite a mathematical concept (i.e., the claim limitations do not fall within the mathematical concept grouping), if it is only based on or involves a mathematical concept" (see pg. 3, Subject Matter Eligibility, emphasis added). Claim 15 does not recite a mathematical concept (e.g., a mathematical formula). Instead, claim 15 sets forth instructions that cause a processor to generate improved ratings information. Instructions are not a mathematical concept.
The Examiner respectfully disagrees.  The instructions are performing a mathematical concept since they are calculating a digital Cume, calculating a duplicate Cume, and determining an unduplication factor for a first daypart-demographic group pairing based on a difference.  The calculating and determining steps are considered mathematical calculations with the broadest 
On page 19, the Appellant argues, “Claim 15 does not recite a method of organizing human activity. For example, claim 15 also does not recite fundamental economic principles or practices, commercial or legal interactions, or managing personal behavior or relationships or interactions between people and, thus, does not recite a method of organizing human activity under the 2019 Eligibility Guidance. For example, unlike the method claim recited in Example 42 (Method for Transmission of Notifications When Medical Records Are Updated) of the Subject Matter Eligibility Examples, which includes "transmitting [a] message to all of the users over the computer network in real time ... ", claim 15 is not directed towards a method of managing interactions between people. Instead, claim 15 focuses on instructions that cause a processor to generate ratings information, including removing duplicated audience counts by applying an unduplication factor to an audience count associated with a streaming station. Such instructions to not involve organizing human activity.
This argument is moot since the Examiner did not state that claim 8 was directed to a method of organizing human activity.
On page 19, the Appellant argues, “Claim 15 does not recite a mental process. For example, like the patent eligible claim 2 of Example 37 (Relocation of lcons on a Graphical User Interface) provided by the 
The Examiner respectfully disagrees.  There is nothing in claim 15 that would suggest that the mapping step could not be performed in the human mind. The mapping step is just an observation/evaluation step that is just mapping listening data to a daypart and a demographic group.  The human mind can easily observe and evaluate what information goes together.  Furthermore, there is nothing in claim 15 that requires the claim to be performed “in real time” or that claims “extensive demographic and daypart mappings based on listening data corresponding to 
Even if claim 15 had recited a judicial exception, claim 15 provides a practical application under prong 2 of Revised Step 2A of the 2019 Eligibility Guidance
On page 20, the Appellant argues, “For example, claim 15 of the instant application sets forth instructions that cause a processor to generate ratings information. The instructions of claim 15 implement a practical solution to the problem of eliminating duplicate information that is the result of processes carried out across various technological environments (e.g., mobile devices, desktop devices, etc.). For reasons presented in connection with claim 1, such correcting of audience measurement data clearly improves a technical field ( e.g., audience measurement field) because errors are removed from audience measurement data which reduces the amount of date that needs to be stored and increases the accuracy of the data itself As such, claim 15 is patent eligible at Prong Two of Revised Step 2A. Thus, the rejection is in error. Therefore, the rejections under 35 U.S.C. § 101 of independent claim 15, and all claims depending respectively therefrom, must also be reversed.”
The Examiner respectfully disagrees.  Claim 15 is not integrated into a practical application for the same reasons as explained for claim 1 in (4)-(7) above. Claim 15 does not recite an improvement to a technical field but is directed to a judicial exception under Step 2A Prong 2.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/MARIE P BRADY/Primary Examiner, Art Unit 3621                                                                                                                                                                                                        
Conferees:
/ABHISHEK VYAS/Supervisory Patent Examiner, Art Unit 3621    
                                                                                                                                                                                                    /WILLIAM A BRANDENBURG/Quality Assurance Specialist, Tech Center 3600                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.